1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANDREW A. CEJAS,                                   Case No.: 18-cv-00543-WQH (JLB)
12                                     Plaintiff,
                                                        ORDER:
13   v.
                                                        (1) DENYING WITHOUT
14   ROBERT BROWN, et al.,
                                                        PREJUDICE PLAINTIFF’S
15                                  Defendants.         MOTIONS FOR APPOINTMENT OF
                                                        AN EXPERT PURSUANT TO FED.
16
                                                        R. CIV. P. 706 [ECF NOS. 51, 53];
17                                                      AND
18
                                                        (2) DENYING PLAINTIFF’S
19                                                      MOTION FOR FULL DISCLOSURE
                                                        OF PERSONNEL RECORDS [ECF
20
                                                        NO. 56]
21
22         Pending before the Court are the following three motions filed by plaintiff Andrew
23   A. Cejas (“Plaintiff”): (1) a motion for appointment of a neutral expert witness or report
24   pursuant to Federal Rule of Evidence 706 and 28 U.S.C. § 1332 (ECF No. 51); (2) a motion
25   to retain an expert witness and/or appointment of expert (ECF No. 53); and (3) a motion
26   requesting full disclosure of personnel records pursuant to Senate Bill 1421 and Amended
27   California Penal Code §§ 832.7 and 832.8 (ECF No. 56). The Court will address each
28   motion below.

                                                    1
                                                                            18-cv-00543-WQH (JLB)
1    I.     BACKGROUND
2           Plaintiff, a prisoner proceeding pro se and in forma pauperis, filed a Civil Rights
3    Complaint (“Complaint”) on March 15, 2018, alleging civil rights violations pursuant to
4    42 U.S.C. § 1983 against defendants R. Brown, F. Hadjadj, J. Davies, and P. Covello
5    (collectively, “Defendants”). (ECF No. 1.) Plaintiff is incarcerated at Richard J. Donovan
6    Correctional Facility (“RJD”) in San Diego, California. (Id. at 12.) In his Complaint,
7    Plaintiff alleges that Defendants violated his right to the free exercise of his Buddhist faith
8    under the First Amendment, imposed a substantial burden on the exercise of that faith in
9    violation of the Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42
10   U.S.C. § 2000cc, et seq., and denied him equal protection of the law under the Fourteenth
11   Amendment, “from 2016 through 2018.” (Id. at 22-34.)
12          Plaintiff alleges that he has been a serious Buddhist practitioner for over ten years.
13   (Id. at 24.) His faith mandates meditation, chanting, and prostration, in an indoor setting.
14   (Id.) Plaintiff alleges that Buddhists are scheduled for chapel access at RJD, but weekly
15   access is denied. (Id. at 24-34) Plaintiff further alleges that Defendants have a duty to
16   provide supervision for Buddhist services, but have failed to do so. (Id. at 25-34.) Plaintiff
17   alleges that Defendants favor other religions by granting them a guaranteed weekly service
18   and weekly chaplain supervision. (Id. at 28, 33.) Plaintiff also alleges that Defendants
19   violated RLUIPA by failing to provide food at state expense for Buddhist holidays. (Id. at
20   31.)
21   II.    DISCUSSION
22          A.    Motions for Appointment of a Neutral Expert Witness (ECF Nos. 51, 53)
23                1.     Legal Standard
24          The Court has discretion to appoint an expert pursuant to Rule 706(a) of the Federal
25   Rules of Evidence. In relevant part, Rule 706 states that “[o]n a party’s motion or on its
26   own, the court may order the parties to show cause why expert witnesses should not be
27   appointed . . . .” Fed. R. Evid. 706(a); Walker v. Am. Home Shield Long Term Disability
28   Plan, 180 F.3d 1065, 1071 (9th Cir. 1999). Court appointment of an expert may be

                                                    2
                                                                                18-cv-00543-WQH (JLB)
1    appropriate when “scientific, technical, or other specialized knowledge will assist the trier-
2    of-fact to understand the evidence or decide a fact in issue.” Brown v. Sagireddy, No. 14-
3    cv-0338 JAM ACP, 2016 WL 446527, at *10 (E.D. Cal. Feb. 5, 2016), adopted by 2016
4    WL 8731089 (E.D. Cal. Mar. 25, 2016) (quoting Ledford v. Sullivan, 105 F.3d 354, 358-
5    59 (7th Cir. 1997)); see also Fed. R. Evid. 702. Rule 706 does not, however, “contemplate
6    court appointment and compensation of an expert witness as an advocate for one of the
7    parties.” Faletogo v. Moya, No. 12-cv-631-GPC(WMC), 2013 WL 524037, at *2 (S.D.
8    Cal. Feb. 12, 2013).
9          The court also has the discretion to apportion costs, including the apportionment of
10   costs to one side. Fed. R. Evid. 706(c)(1); see also Claiborne v. Blauser, --- F.3d ----, 2019
11   WL 2676900, at *11 (9th Cir. June 28, 2019); Ford ex rel. Ford v. Long Beach Unified
12   Sch. Dist., 291 F.3d 1086, 1090 (9th Cir. 2002). However, where the cost would likely be
13   apportioned to the government, the court should exercise caution. Brooks v. Tate, No. 11-
14   cv-01503 AWI-DLB PC, 2013 WL 4049043, at *1 (E.D. Cal. Aug. 7, 2013). Moreover,
15   Rule 706 is not a means to avoid the in forma pauperis statute and its prohibition against
16   using public funds to pay for the expenses of witnesses. Manriquez v. Huchins, No. 09-
17   cv-00456-LJO-BAM PC, 2012 WL 5880431, at *12 (E.D. Cal. 2012).
18                2.     Analysis
19         Plaintiff has filed two substantially similar motions requesting the appointment of a
20   neutral expert witness pursuant to Federal Rule of Evidence 706. (ECF Nos. 51, 53.)
21   Plaintiff requests that the Court appoint a neutral expert witness to assist the Court and the
22   trier of fact. (ECF No. 51 at 1-2.) Plaintiff requests an expert in world religion and
23   Buddhist traditions and mandatory practices. (Id.) Plaintiff contemplates the appointment
24   of a neutral expert witness who would possess skills or knowledge beyond the competence
25   of an “average layman or juror” and would be reliable in the expert’s field. (Id. at 2.)
26   Specifically, Plaintiff requests an expert that would be able to determine the complex
27   mandatory Buddhist rights in group services and the substantial burden on his religious
28

                                                   3
                                                                               18-cv-00543-WQH (JLB)
1    practice. (ECF No. 53 at 3.) He claims that a “lay person has difficulty grasping the
2    understanding of mandatory Buddhist group services . . . .” (Id. at 3-4.)
3           Plaintiff contends that the neutral witness report would be helpful because Plaintiff
4    is a prisoner and cannot cross-examine Defendants’ expert witness or present a proper
5    opposition to Defendants’ expert report and/or motion for summary judgment. (See ECF
6    No. 51 at 2; ECF No. 53 at 4.) Plaintiff anticipates that the neutral expert would review
7    each parties’ expert report and supporting materials to prepare and submit a separate and
8    independent expert report critiquing the reports and opinions contained therein. (ECF No.
9    51 at 2.)
10          “[T]he most important question a court must consider when deciding whether to
11   appoint a neutral expert witness is whether doing so will promote accurate factfinding.”
12   Gorton v. Todd, 793 F. Supp. 2d 1171, 1179 (E.D. Cal. 2011). The Court cannot presently
13   answer this question, as the case is currently in the discovery phase. (See ECF No. 40.)
14   Defendants have not filed a motion for summary judgment and Plaintiff does not state that
15   Defendants have produced an expert report addressing whether certain Buddhist practices
16   are mandatory. (See id. at ¶¶ 6, 7 (expert designations and disclosures due August 23,
17   2019).) Accordingly, the Court finds that Plaintiff’s motions for the appointment of a
18   neutral expert witness pursuant to Federal Rule of Evidence 706 are premature at this stage
19   of the proceedings and DENIES the motions without prejudice.
20          B.    Motion Requesting Full Disclosure of Personnel Records (ECF No. 56)
21          Pursuant to the California Public Records Act, Plaintiff requests access to the
22   following records related to Defendants, from 2017 through 2019: (1) records of
23   misconduct and of any incident in which the use of force against a person resulted in death
24   or great bodily injury; (2) “administrative investigations that violated a law or agency
25   policy,” including any criminal investigations; (3) any records of civilian and prisoner
26   complaints, including the investigation, findings, and disposition of those complaints and
27   findings, as well as records of staff and citizen complaints; (4) factual information
28   concerning disciplinary investigations, disciplinary actions, and “facts contained in

                                                  4
                                                                              18-cv-00543-WQH (JLB)
1    personnel file[s] concerning disciplinary or imposition of disciplinary action before 2017
2    and after 2017 thr[ough] 2019”; and (5) “personal records for impeachment, and false
3    statements” made by Defendants. (ECF No. 56 at 1-2.) Plaintiff requests this information
4    for impeachment purposes. (Id. at 5.)
5          Plaintiff’s motion is styled as a Pitchess motion. (See id. at 3.) A Pitchess motion
6    is the procedural method established in Pitchess v. Superior Court, 11 Cal. 3d 531 (1974),
7    and later codified by California Penal Code §§ 832.7 and 832.8 and California Evidence
8    Code §§ 1043-1045, that allows for discovery of otherwise privileged personnel records in
9    California. Morris v. Barra, No. 10-cv-2642-AJB BGS, 2012 WL 4900203, at *3 n.3 (S.D.
10   Cal. Oct. 15, 2012), aff’d, 2012 WL 5928144 (S.D. Cal. Nov. 26, 2012); see also
11   Hernandez v. Holland, 750 F.3d 843, 850, n.7 (9th Cir. 2014) (“A Pitchess motion asks for
12   ‘access to records of complaints, or investigations of complaints, or discipline imposed as
13   a result of those investigations’ of ‘law enforcement and custodial personnel.’”). However,
14   in civil rights cases brought under federal statutes, questions of privilege are resolved by
15   federal law. See Jackson v. County of Sacramento, 175 F.R.D. 653, 655 (E.D. Cal. 1997);
16   Morris, 2012 WL 4900203, at *4 (citing Kerr v. U.S. Dist. Court for the N. Dist. of Cal.,
17   511 F.2d 192, 197 (9th Cir. 1975)).
18         A Pitchess motion is therefore not the proper procedure for obtaining production of
19   Defendants’ personnel and internal affairs records in this case. See Morris, 2012 WL
20   4900203, at *4; Turner v. Spence, No. CIV S-07-0022GGHP, 2008 WL 927709, at *9
21   (E.D. Cal. Apr. 4, 2008). The proper mechanism for compelling discovery responses from
22   Defendants is a motion to compel. See Kons v. Longoria, No. 07-cv-00918-SKO PC, 2010
23   WL 2302844, at *1 (E.D. Cal. June 7, 2010); Fed. R. Civ. P. 37.1 Accordingly, the Court
24   DENIES Plaintiff’s Pitchess motion for full disclosure of personnel records.
25
26
           1
27                 Plaintiff is advised that discovery is generally a self-executing process.
     Plaintiff does not make discovery requests through the Court. See S.D. Cal. CivLR 33.1(c),
28   36.1(c). Plaintiff must directly serve Defendants with discovery requests, such as
                                                  5
                                                                             18-cv-00543-WQH (JLB)
1    III.   CONCLUSION
2           For the foregoing reasons, Plaintiff’s motions for the appointment of a neutral expert
3    witness pursuant to Federal Rule of Evidence 706 (ECF Nos. 51, 53) are DENIED
4    WITHOUT PREJUDICE, and Plaintiff’s Pitchess motion for full disclosure of personnel
5    records (ECF No. 56) is DENIED.
6           IT IS SO ORDERED.
7    Dated: July 16, 2019
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25   document production requests that request relevant documents contained in Defendants’
     personnel files. See Fed. R. Civ. P. 34. Defendants are then required to respond to
26   Plaintiff’s discovery request by furnishing the requested documents or by raising objections
27   to Plaintiff’s requests. See Fed. R. Civ. P. 34(b)(2). The Court refers the parties to the
     procedures outlined in Hampton v. City of San Diego, 147 F.R.D. 227 (S.D. Cal. 1993)
28   regarding requests for peace officer personnel and internal affairs records.
                                                   6
                                                                              18-cv-00543-WQH (JLB)
